FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                November 13, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 09-3124
 v.                                            (D.C. No. 06-CR-20056-KHV-8)
                                                          (D. Kan.)
 DEMARCUS HOUSTON,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges. **


      Defendant-Appellant DeMarcus Houston, proceeding pro se, appeals from

the district court’s denial of his motion for modification of his sentence under 18

U.S.C. § 3582(c)(2). Mr. Houston pleaded guilty to conspiracy to possess with

intent to distribute 50 grams or more of cocaine base, five kilograms or more of

cocaine, and 1000 kilograms or more of marijuana. 21 U.S.C. §§ 841(a)(1), 846.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
He was sentenced to ten years’ imprisonment and five years’ supervised release.

1 R. 107-09. Because the statutory minimum sentence makes Mr. Houston

ineligible for any reduction in light of Amendment 706 to the Sentencing

Guidelines, we affirm.

       On April 13, 2009, Mr. Houston filed a motion under 18 U.S.C. 3582(c)(2)

for a reduction of his sentence based on Amendment 706 to the Sentencing

Guidelines. 1 R. 113. The district court denied the motion, finding that Mr.

Houston is not entitled to relief because he received the statutory minimum

sentence. 1 R. 133-34. Mr. Houston appeals arguing that the district court erred

by not granting him a two-level reduction of the base offense level of his

sentence. Aplt. Br. at 2. “We review de novo the district court’s interpretation of

a statute or the sentencing guidelines,” and we “review for an abuse of discretion

a district court’s decision to deny a reduction in sentence under 18 U.S.C. §

3582(c)(2).” United States v. Sharkey, 543 F.3d 1236, 1238 (10th Cir. 2008)

(internal quotations omitted).

      District courts may reduce a term of imprisonment “of a defendant who has

been sentenced to a term of imprisonment based on a sentencing range that has

been subsequently lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o).” 18 U.S.C. § 3582(c)(2). Amendment 706 to the Sentencing

Guidelines, an amendment pursuant to 28 U.S.C. § 994(o), reduced the offense

level applicable to most crack cocaine offenses by two levels. See U.S.

                                        -2-
Sentencing Guidelines Manual app. C, amend. 706 (Supp. May 1, 2008).

Although Amendment 706 would reduce the guidelines range applicable to Mr.

Houston’s sentence from 108-135 months to 87-108 months, see 1 R. 133-34, the

sentencing court based its sentence on the mandatory minimum sentence of 120

months rather than the guidelines range under 21 U.S.C. § 841(b)(1)(A). Relief

under § 3582(c)(2) is not available to a defendant whose sentence was based on

the statutory minimum and not on the sentencing guidelines. United States v.

Paulk, 569 F.3d 1094, 1095-96 (9th Cir. 2009); see also United States v. Griego,

2009 WL 1598451, at *2 (10th Cir. June 9, 2009) (unpublished); United States v.

Lloyd, 313 F. App’x 169, 171 (10th Cir. 2009). Further, the district court lacks

authority to sentence Mr. Houston below the statutory minimum. United States v.

Lagunas, 309 F. App’x 265, 266 (10th Cir. 2009); United States v. Smartt, 129

F.3d 539, 542-43 (10th Cir. 1997).

      AFFIRMED.

                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                        -3-